Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,4-6,11,12,14,15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1).
Regarding claim 1, Beeson teaches a solid-state radiation transducer (SSRT) device, comprising: a radiation transducer including a p-type semiconductor material (112, fig. 23, paragraph [0112]), a p-type contact (114) operably connected to the p-type semiconductor material, an n-type semiconductor material (108, paragraph [0110]), an n-type contact (102) operably connected to the n-type semiconductor material, and an active region (110, paragraph [0111]) between the p-type semiconductor material and the n-type semiconductor material; a transmissive support assembly attached to the radiation transducer, wherein the transmissive support assembly includes a transmissive support member (1302) having a back side, wherein the transmissive support member includes a converter material (phosphor/quantum dots, paragraph [0244]) within a polymeric matrix (polymer, resin, paragraph [0244]), a first lead (2102) at the back side of the transmissive support member, wherein the first lead is soldered (by soldering, paragraph [0266]) to the p-type contact, and a second lead (2102) at the back side of the transmissive support member, wherein the second lead is soldered (by an underfill material (transparent bonding 2302, paragraph [0267]) between the radiation transducer and the transmissive support assembly, and a system mount (substrate 106) coupled to the radiation transducer, wherein the radiation transducer is between the transmissive support member and the system mount.  
Beeson does not teach the underfill material comprises the polymeric matrix material.
Beeson teaches the underfill material comprises a transparent polymer (paragraph [0267]).  Beeson further teaches the polymeric matrix material (in the support member) to preferably be fluorinated polymer due to its low light absorption (paragraph [0243]).
In the same field of endeavor, Sugiyama teaches a fluorinated polymer to have excellent adhesive properties and transparency, as well as being heat- and moisture-resistant (paragraph [0058]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the underfill material, as well as the polymeric matrix material in the transmissive support member, to comprise the fluorinated polymer, for the benefit of providing a bonding material (i.e. the underfill material) with excellent adhesive properties, and for the benefits of reducing light blocking/absorbing (i.e. transparency), as well as being heat- and moisture-resistant.
Regarding claim 2, Beeson teaches the SSRT device of claim 1, wherein the transmissive support member has a textured side (1402, fig. 14B).  
Regarding claim 4, Beeson teaches the SSRT device of claim 1, wherein the radiation transducer is flip-chip mounted (fig. 23) on the transmissive support assembly.  
Regarding claim 5, Sugiyama teaches the SSRT device of claim 1, wherein the underfill material is substantially optically-transparent (paragraph [0058]).  
Regarding claim 6, Beeson teaches the SSRT device of claim 1, further comprising a first solder connection (soldering that bonds 2102 to 114 and 102, paragraph [0266]) and a second solder connection, wherein: the first solder connection connects the p-type contact to the first lead; the second solder connection connects the n-type contact to the second lead; and an interface between the first solder connection and the first lead is coplanar (fig. 23) with an interface between the second solder connection and the second lead.  
Regarding claim 11, Beeson teaches (see claim 1) a method of making a light-emitting device, the method comprising: flip-chip mounting a light-emitting diode (layers 108/110/112; note: although Beeson teaches 100 to be LED, because an LED is a pn diode that emits light, n layer 108, light emitting layer 110, and p layer 112 alone read on a “light-emitting diode” even without substrate 106) onto a transmissive support assembly, wherein the transmissive support assembly includes a transmissive support member including converter material within a polymeric matrix, and wherein flip-chip mounting the light-emitting diode onto the transmissive support assembly includes disposing an underfill material between the light-emitting diode and the transmissive support assembly, the underfill material comprising the polymeric matrix material, forming a first solder connection directly between a first lead of the transmissive support 
Regarding claim 12, Sugiyama teaches the method of claim 11, wherein the underfill material is substantially optically- transparent (paragraph [0058]).  
Regarding claim 14, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes spin coating (paragraph [0244]) a precursor material (quantum dots/resin, paragraph [0244]) onto a substrate (inert substrate, paragraph [0244]).  
Regarding claim 15, Beeson teaches the method of claim 11, further comprising forming the transmissive support member, wherein forming the transmissive support member includes texturing (1402, fig. 14B) a side of the transmissive support member.  
Regarding claim 19, Beeson teaches the SSRT device of claim 1, wherein the first lead is soldered to the p- type contact, and wherein the second lead is soldered to the n-type contact (by soldering, paragraph [0266]).
Beeson does not teach the solder to be an optically-transparent solder.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the solder an optically-transparent solder, for the known benefit of reducing light blocking/absorbing as light is being extracted upward in fig. 23 of Beeson.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1).
Regarding claim 3, the previous combination remains as applied in claim 1.
However, the previous combination does not teach at least a portion of a side of the transmissive support member is convex.  
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  

Claims 7, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1) as applied to claims 1 and 11 above, and further in view of Barnett et al (PG Pub 2002/0113244 A1).
Regarding claim 7, the previous combination remains as applied in claim 1.
Beeson further teaches the transmissive support member is a first transmissive support member; the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]) positioned between the first transmissive support member and the radiation transducer; the first transmissive support member includes a converter material (phosphor, paragraph [0244]).
The previous combination does not teach the second transmissive support member has a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  
Regarding claim 8, Barnett teaches the second transmissive support member has a refractive index from about 1.6 to about 1.9 (1.7, paragraph [0044]).  
Regarding claim 13, Beeson further teaches the method of claim 11, wherein: the transmissive support member is a first transmissive support member;-20-146464517.1Attorney Docket No.: 010829-9052.US04Client Ref. No.: 2011-0115.04/US the transmissive support assembly includes a second transmissive support member (2302, fig. 23, paragraph [0267]); and flip-chip mounting the light-emitting diode onto the transmissive support assembly includes flip-chip mounting the light-emitting diode onto the transmissive support assembly such that the second transmissive support member is positioned between the light-emitting diode and the first transmissive support member (fig. 23).  
Beeson does not teach the second transmissive support member has a refractive index between a refractive index of the light emitting diode and a refractive index of the first transmissive support member.  
In the same field of endeavor, Barnett teaches to form a material that has a refractive index between a refractive index of the radiation transducer (16) and a refractive index of the first transmissive support member (resin lens 18), for the benefit of increasing light output (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the second transmissive support member to have a refractive index between a refractive index of the radiation transducer and a refractive index of the first transmissive support member, for the benefit of increasing light output.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1) as applied to claim 1 above, and further in view of Panaccione et al (PG Pub 20100038670 A1).
Regarding claim 10, the previous combination remains as applied in claim 1.
The previous combination does not teach the radiation transducer is a photovoltaic cell.  
In the same field of endeavor, Panaccione teaches a radiation transducer is a photovoltaic cell by substituting a photovoltaic cell for an LED (paragraph [0063]), for the known benefit of providing a solar battery.
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the radiation transducer a photovoltaic cell, for the known benefit of providing a solar battery.

Claims 16-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1) as applied to claim 11 above, and further in view of Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 16, the previous combination remains as applied in claim 11.
Beeson further teaches the method of claim 11, further comprising forming the transmissive support member (1302, fig. 23).
Beeson does not teach forming the transmissive support member includes molding a precursor material.  
In the same field of endeavor, Suehiro teaches forming the transmissive support member (1-2, fig. 1) includes molding (using mold 1-1) a precursor material (1-2), for the benefit of providing a surface that increases light extraction and that can be easily released (paragraph [0031]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to form the transmissive support member to include molding a precursor material, for the benefit of providing a surface that increases light extraction and that can be easily released.  
Regarding claim 17, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a textured surface (fig. 1).  
Regarding claim 18, Suehiro teaches molding the precursor material includes introducing the precursor material into a mold (1-1, fig. 1) having a concave surface (fig. 1).
Regarding claim 20, Beeson does not teach the method of claim 16, wherein forming the first solder connection comprises forming a first optically-transparent solder connection and wherein forming the second solder connection comprises forming a second optically-transparent solder connection.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the first and second solder connections to comprise forming optically-transparent solder connections, for the known benefit of reducing light blocking/absorbing as light is being extracted upward in fig. 23 of Beeson.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beeson et al (PG Pub 2009/0140272 A1) and Sugiyama (PG pub 2008/0071033 A1) as applied to claim 1 above, and further in view of Lee et al (PG Pub 2009/0267085 A1) and Suehiro et al (PG Pub 2010/0209670 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
In the same field of endeavor, Lee teaches at least a portion of a side of the transmissive support member is convex (525, fig. 23), for the benefit of directing light in a range of angles (paragraph [0167]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make at least a portion of a side of the transmissive support member convex for the benefit of directing light in a range of angles.  
Beeson does not teach the transmissive support member includes a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material is higher than the second concentration of converter material.  
In the same field of endeavor, Suehiro teaches the transmissive support member includes a first portion (D1, fig. 3) having a first concentration of converter material and a second portion (D2) having a second concentration of converter material; and the first concentration of converter material is higher (paragraph [0024]) than the second concentration of converter material, for the benefit of providing uniform light (paragraph [0024]).  
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the transmissive support member to include a first portion having a first concentration of converter material and a second portion having a second concentration of converter material; and the first concentration of converter material to be higher than the second concentration of converter material, for the benefit of providing uniform light.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new reference, Sugiyama, teaches the added features.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899